Exhibit 10.24.2

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

Warrant No. A-3

 

Number of Shares: 30,000

Date of Issuance: October 6, 2003

 

(subject to adjustment)

 

 

SOUTHWEST WATER COMPANY


Common Stock Purchase Warrant

 

                SOUTHWEST WATER COMPANY (the “Company”), for value received,
hereby certifies that Guarantee and Trust Co., TTEE, FBO: William L. McIntyre
Jr. IRA Rollover, or his registered assigns (the “Registered Holder” or
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, any time after the date hereof and on or before the Expiration Date
(as defined in Section 5 below), up to 30,000 shares of Common Stock of the
Company (“Common Stock”), at a purchase price of $10.10 per share. The shares
purchasable upon exercise of this Warrant and the purchase price per share, as
adjusted from time to time pursuant to the provisions of this Warrant, are
hereinafter referred to as the “Warrant Stock” and the “Purchase Price,”
respectively.

 

                1.             Exercise.

 

                                (a)           Manner of Exercise. This Warrant
may be exercised by the Registered Holder, in whole or in part, by surrendering
this Warrant, with the purchase form appended hereto as Exhibit A duly executed
by such Registered Holder or by such Registered Holder’s duly authorized
attorney, at the principal office of the Company, or at such other office or
agency as the Company may designate, accompanied by payment in full of the
Purchase Price payable in respect of the number of shares of Warrant Stock
purchased upon such exercise. The Purchase Price may be paid by cash, check or
wire transfer.

 

                                (b)           Effective Time of Exercise. Each
exercise of this Warrant shall be deemed to have been effected immediately prior
to the close of business on the day on which this Warrant shall have been
surrendered to the Company as provided in Section 1(a) above. At such time, the
person or persons in whose name or names any certificates for Warrant Stock
shall be issuable upon such exercise as provided in Section 1(c) below shall be
deemed to have become the holder or holders of record of the Warrant Stock
represented by such certificates.

 

                                (c)           Delivery to Holder. As soon as
practicable after the exercise of any portion of this Warrant, and in any event
within ten (10) days thereafter, the Company at its expense will cause to be
issued in the name of, and delivered to, the Registered Holder, or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
direct:

 

 

 

--------------------------------------------------------------------------------


 

 

                                                (i)            a certificate or
certificates for the number of shares of Warrant Stock to which such Registered
Holder shall be entitled, and

 

                                                (ii)           in case such
exercise is in part only, a new warrant or warrants (dated the date hereof) of
like tenor, calling in the aggregate on the face or faces thereof for the number
of shares of Warrant Stock equal (without giving effect to any adjustment
therein) to the number of such shares called for on the face of this Warrant
minus the number of such shares purchased by the Registered Holder upon such
exercise as provided in Section 1(a) above.

 

                2.             Adjustments.

 

                                (a)           Stock Splits and Dividends. If
outstanding shares of the Company’s Common Stock shall be subdivided into a
greater number of shares or a dividend in Common Stock shall be paid in respect
of Common Stock, the Purchase Price in effect immediately prior to such
subdivision or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced. If outstanding shares of Common Stock shall
be combined into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

 

                                (b)           Reclassification, Etc. In case
there occurs any reclassification or change of the outstanding securities of the
Company or of any reorganization of the Company (or any other corporation the
stock or securities of which are at the time receivable upon the exercise of
this Warrant) or any similar corporate reorganization on or after the date
hereof, then and in each such case the Registered Holder, upon the exercise
hereof at any time after the consummation of such reclassification, change, or
reorganization shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment
pursuant to the provisions of this Section 2.

 

                                (c)           Adjustment Certificate. When any
adjustment is required to be made in the Warrant Stock or the Purchase Price
pursuant to this Section 2, the Company shall promptly mail to the Registered
Holder a certificate setting forth (i) a brief statement of the facts requiring
such adjustment and (ii) the Purchase Price after such adjustment or (iii) the
kind and amount of stock or other securities or property into which this Warrant
shall be exercisable after such adjustment.

 

                3.             Transfers.

 

                                (a)           Unregistered Security. Each holder
of this Warrant acknowledges that this Warrant and the Warrant Stock have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and agrees not to sell, pledge, distribute, offer for sale, transfer

 

2

--------------------------------------------------------------------------------


 

or otherwise dispose of this Warrant or any Warrant Stock issued upon its
exercise in the absence of (i) an effective registration statement under the Act
as to this Warrant or such Warrant Stock and registration or qualification of
this Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect, or (ii) an opinion of counsel, satisfactory to
the Company, that such registration and qualification are not required. Each
certificate or other instrument for Warrant Stock issued upon the exercise of
this Warrant shall bear a legend substantially to the foregoing effect.

 

                                (b)           Transferability. Subject to the
provisions of Section 3(a) hereof and of Section 1.12 of the Investors’ Rights
Agreement dated February 25, 2000, as amended among the Company and certain
Holders of Warrants, this Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of the Warrant with a properly executed
assignment (in the form of Exhibit B hereto) at the principal office of the
Company provided, however, that this Warrant may not be transferred in part
unless the transferee acquires the right to purchase at least 12,000 shares (as
adjusted pursuant to Section 2) of Warrant Stock hereunder.

 

                                (c)           Warrant Register. The Company will
maintain a register containing the names and addresses of the Registered Holders
of this Warrant. Until any transfer of this Warrant is made in the warrant
register, the Company may treat the Registered Holder of this Warrant as the
absolute owner hereof for all purposes; provided, however, that if this Warrant
is properly assigned in blank, the Company may (but shall not be required to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary. Any Registered Holder may change
such Registered Holder’s address as shown on the warrant register by written
notice to the Company requesting such change.

 

                4.             No Impairment. The Company will not, by amendment
of its charter or through reorganization, consolidation, merger, dissolution,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will, subject
to Section 13 below, at all times in good faith assist in the carrying out of
all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment.

 

                5.             Termination. This Warrant (and the right to
purchase securities upon exercise hereof) shall terminate upon the earliest to
occur of the following (the “Expiration Date”): (a) February 24, 2010, (b) the
sale, conveyance, disposal, or encumbrance of all or substantially all of the
Company’s property or business or the Company’s merger into or consolidation
with any other corporation (other than a wholly-owned subsidiary corporation) or
any other transaction or series of related transactions in which more than fifty
percent (50%) of the voting power of the Company is disposed of, provided that
this Section 5(b) shall not apply to a merger effected exclusively for the
purpose of changing the domicile of the Company.

 

                6.             Notices of Certain Transactions.  In case:

 

                                (a)           the Company shall take a record of
the holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, or

 

 

3

--------------------------------------------------------------------------------


 

                                (b)           of any capital reorganization of
the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company, any consolidation or merger of the
Company with or into another corporation (other than a consolidation or merger
in which the Company is the surviving entity), or any transfer off all or
substantially all of the assets of the Company, or

 

                                (c)           of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up) are to be determined.
Such notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

                7.             Reservation of Stock.  The Company will at all
times reserve and keep available, solely for the issuance and delivery upon the
exercise of this Warrant, such shares of Warrant Stock and other stock,
securities and property, as from time to time shall be issuable upon the
exercise of this Warrant.

               

                8.             Exchange of Warrants. Upon the surrender by the
Registered Holder of any Warrant or Warrants, properly endorsed, to the Company
at the principal office of the Company, the Company will, subject to the
provisions of Section 3 hereof, issue and deliver to or upon the order of such
Holder, at the Company’s expense, a new Warrant or Warrants of like tenor, in
the name of such Registered Holder or as such Registered Holder (upon payment by
such Registered Holder of any applicable transfer taxes) may direct, calling in
the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant or Warrants so surrendered.

 

                9.             Replacement of Warrants.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and (in the case of loss, theft or destruction)
upon delivery of an indemnity agreement (with surety if reasonably required) in
an amount reasonably satisfactory to the Company, or (in the case of mutilation)
upon surrender and cancellation of this Warrant, the Company will issue, in lieu
thereof, a new Warrant of like tenor.

 

                10.           Mailing of Notices. Any notice required or
permitted pursuant to this Warrant shall be in writing and shall be deemed
sufficient upon receipt, when delivered personally or sent by courier, overnight
delivery service or confirmed facsimile, or on the date of receipt or refusal
indicated on the return receipt, if deposited in the regular mail, as certified
or registered mail (airmail if sent internationally), with postage prepaid and
return receipt requested, addressed (a) if to the Registered Holder, to the
address of the Registered Holder most recently furnished in writing to the
Company and (b) if to the Company, to the address set forth below or
subsequently modified by written notice to the Registered Holder.

 

 

4

--------------------------------------------------------------------------------


 

 

                11.           No Rights as Shareholder. Until the exercise of
this Warrant, the Registered Holder of this Warrant shall not have or exercise
any rights by virtue hereof as a shareholder of the Company.

               

                12.           No Fractional Shares.  No fractional shares of
Common Stock will be issued in connection with any exercise hereunder. In lieu
of any fractional shares which would otherwise be issuable, the Company shall
pay cash equal to the product of such fraction multiplied by the fair market
value of one share of Common Stock on the date of exercise. Such fair market
value shall be equal to the mathematical average of the closing prices of the
Company’s Common Stock on the three (3) trading days immediately prior to the
date of exercise.

 

                13.           Amendment or Waiver. Any term of this Warrant may
be amended or waived only by an instrument in writing signed by the party
against which enforcement of the amendment or waiver is sought.

               

                14.           Headings.  The headings in this Warrant are for
purposes of reference only and shall not limit or otherwise affect the meaning
of any provision of this Warrant.

 

 

 

5

--------------------------------------------------------------------------------


 

                15.           Governing Law. This Warrant shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

SOUTHWEST WATER COMPANY,

a Delaware corporation

 

 

By

/s/ Richard Shields

 

Title:

CFO

 

 

 

 

By

Richard Shields

 

Title:

 

 

Address:

Southwest Water Company

 

624 South Grand Avenue, Suite 2900 

 

Los Angeles, CA 90017

 

Attn: Chief Financial Officer

 

 

Fax Number: (213) 929-1888

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A


PURCHASE FORM

 

To:

 

Southwest Water Company

 

Dated:

 

 

624 South Grand Avenue, Suite 2900

 

 

 

 

Los Angeles, CA 90017

 

 

 

 

Attn: Chief Financial Officer

 

 

 

                The undersigned, pursuant to the provisions set forth in the
attached Warrant No. A-3, hereby irrevocably elects to purchase
                       shares of the Common Stock covered by such Warrant and
herewith makes payment of $                         , representing the full
purchase price for such shares at the price per share provided for in such
Warrant.

 

                The undersigned acknowledges that it has reviewed the
representations and warranties contained in Section 4 of the Investor’s Rights
Agreement (as defined in the Warrant) and by its signature below hereby makes
such representations and warranties to the Company. Defined terms contained in
such representations and warranties shall have the meanings assigned to them in
the Investor’s Rights Agreement, provided that the term “Investor” shall refer
to the undersigned and the term “Securities” shall refer to the Warrant Stock.

 

                The undersigned further acknowledges that it has reviewed the
market standoff provisions set forth in Section 1.12 of the Investors’ Rights
Agreement and agrees to be bound by such provisions.

 

Signature:

 

 

 

Name (print):

 

 

 

Title (if applic.)

 

 

Company (if applic.):

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B


ASSIGNMENT FORM

 

                FOR VALUE
RECEIVED,                                                                                               
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant with respect to the number of shares of covered Stock
covered thereby set forth below, unto:

 

Name of Assignee

 

Address/Fax Number

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

--------------------------------------------------------------------------------


 

COMMON STOCK WARRANT RECEIPT
SOUTHWEST WATER COMPANY

 

Guarantee and Trust Co., TTEE, FBO: William L. McIntyre Jr. IRA Rollover hereby
acknowledges receipt from Southwest Water Company (the “Company”) of the
following document dated as of October 6, 2003:

 

Warrant to purchase Thirty Thousand (30,000) shares of Common Stock of the
Company

 

Dated:

12/30/03

 

 

 

 

Guarantee and Trust Co., TTEE, FBO:

 

William L. McIntyre Jr. IRA Rollover

 

 

 

 

BY:

/s/  [Illegible]

 

 

 

 

ITS:

/s/  William L. McIntyre Jr.

 

 

 

--------------------------------------------------------------------------------